3                                      5833
!                                  I
I
                                  @        .
1I         OFFICE   OF   THE   ATTORNEY        GENERAL     OF   TEXAS
                                  AUSTIN




gpaorablo Horton YOX
mty    Atta raoy
~stono    county
,&oorbeok, TOXaB

‘par ar:
                                                                        0
                                                                        nst
                                                                        r,


       as




                         subscrpueatto ~a14        data.

          The QUOStlOA 10: mat Is thr duty or tlm
     count attorney    tatior th8 rboro sthte or raots,
     arsuA!ng full poor may be -60 thsreor? IA
     other uords,   as stated  in rour lottrr, lIr It
7
i                                                                             584




       the duty and 18 the oounty aLtortap authorized to
       file ruit for the oounty uader the rtatement of
       racts In tb lboVo oa8889- ~bJ.8rould ontall
       aOtiOn8l ( 1 l
                    )g d A8tthe rOIKWt OOUIItyOO~UE~~-
       rionerj (8) hi8 bondraent (3) the party reoelylng
       th0 rO6d 8Orawr Mid thO80 reO'3iYiu ths SWViO~8
       alluded to lboVo.
            I.A your lrttrr you rarer to AMold        S39, nori
~iVi1 YtstUt8S    or T0Xa8  198b,   am2 to the oaee8'of Bexar
&wnty Y* lMt1r (!rox.&.        bpp ., writ   rrlueed)   and Looscan~
V. narrlr bounty (To& YUprbM ct.), 58 2%~. bll. rrhllryou
& 5ot expresr my ooaolusloa       u&on the law, you corrsotly
point out, that ar.aounty wmalr8loner, the party rorerred
to wad not lntrurted rd th the oolleotlon or safe kxwplng or
uxy pub110 tullds. YOU 8180 Ob8WV8         that the fol’mer  OOmfdS-
8iOmr 18 no 105gor 8n 0rric02, but a(lhl8 term lxplred, he
fitlr84 rroa 0rri00.
           The gs~tal     authority Of a oount attormy, lnso-
f8r a6 OiYil .SOtlOt8aE8 OODO8rLle4,18 der fV84 rSOm the Con-
&ltutlon an4 8tatUtO8      lnaoted  by the legislature. Th8 Con-
#tltUtiOM1   8tipUl.¶tiO5   atpear8  a11Art1010 5, @Or el, Con-
8titUthI     Or   TW8t

             W3Oa    81,   A OOUDty    8ttOl’Ji8J,   fOf   OOU5ti88’
       15 rhleh thme 1s AOt a r8Bident orlAlAa1 dlstriot
       8ttirnay, 8ha11 bo lleotod by tbr               qualified Voter8
       o r l8Oh oounty, who 8hall be oosaioslo~ed by th8
       Governor, and hold hl8 OtflOo for th8 torn of two
       year8. IA oa88 or v8oonoy t&8 oomcilr~loners~
       COtAPtOr fih0OOtIAtY8hfAllbV0 po*Or t0 lp OiAt
       a oounty attornev        until tbr oat mnaral 0P rotion.
       l'h8 00&y      attorbyr      8hall r8pT8Dellt tho Stat.0iA
       all oa808 in the Urstrlat nnd inferior                 oourt8   lm
       %kdlr   r48AWOtlY8      8OUntlO8i      but  If             t    aai
       'be lcolua8d lo.a airtrloG           in whloha%$iuihki           beA
       a dlstrlot     attormy, the nrprotlrr dutiler0r dls-
       triot nttOrJl~y8and OOlUIty6ttOr5e 8 8ba11 itI such
       aouathr     br rogulatod       by ‘tie    LAgi8 f atune     The
       Legirlatun      may prerlde       Sor the *lootion       or dlr-
       trlot attorney8 in ruch dlrttlotr, aI My bo deomod
       58OllM?        an4 make ~rorlrlon ror the OOApOQ8atlOA
       or dlatr 1' qt  attornoyr,      am.3 oounty attorney81 pro-
       Vldrd, d~rtrlot lttQrAOy8 rhall rsaaln 95 annual
 i
f                                                                              585
.’

,r&rorsblo Horton lox, Iago S


t -     salary Oc flrr hundred dollarr, to bo paid by tho
 :      Stat8, sDf 8UOh re88, 00f&8i1i0al     Md QOTQUhit@8
        a8 my   bo ptovldod b law. County attorory8 shall
        reaelrr  68 oolap8n8at I 05 only suoh CO88 eomlr-
        8lOn8 and perquisite8 a8 may bo presor 1bed by law.*
        (gCQha818 OU8)
                 ThO 8tAtUtO8   gOV&WiOg   6OUllt9   6ttOlWy8       gOD.tily
 aad provldl   ror tholr dutlor *co 005talne4 in Tltl8 16,
 gevlmd clti7 Stat titer, 19x6, lrrtiOl.8 SL?9*341. Artialo 3%
 ifitbo Only on8 tithb  tho Tltlo doom4 at allin point on
 your guestlon, an4 It road8 a8 rOuOW8;
             *i&D    it ah811 OO@U t0 t&O kt&~~iOdgoOf &By
        dlrtrlot or oounty lttQrnq that    any cfrloor in
        hlr dlrtrlct or‘ county lntru8tod with th8 oolloo-
        tiO5 OF 8a58 ks8&55     Of My pUbll0 fUd8 18 iA
        nny manner what8o8vor nag.leotlng or abu815g tbo
        trust aoniided   in h&a, or in a4 way falling  to
        dliichargohi8 duthr    Ud8r tb8 law, ha 8ba11 in-
        stitute mob prooo~dialf8 68 &re noooeoary to eon-
        ye1 the periormanoo of suoh dutie8 b .suoh Of-tloer
        and to proserye and ?roteot the pub1'I'o lntore8to.*

           In the oaoo oi Boxar County 1. Davis (Tea Clr.
 &BP*, writ rsfU8Od) ( 8upra. It la ap~olrloally held that a
 wunty judge 1s not 8UOh lE Offloor a8 18 lo ntr ur ted nIth th0
 oullsotlon or 88r0 Lospine or any pub110 rumwe      IA t&8
 O&U00 Or thr O&dD.iOB tb WWt     tuTtb8I' 86 8 BO Oth8T pIO&OC
 Of th0 OOmPPiStdOWT8' OOlLrt 18 ruoh 65 Oiii oo?* The mai
 holdl5g lo Uw 68%~ 18 tht thr statuto quoted doer not lKP
 powor a distrlat attorney ts bring aa action agalnat a oou5ty
 joago ror money lpproprlatod a8 mlary   from oounty rtUbd8 in
 the keoplag or tbo 0oPnty troasunr, but that lt boor lmp o vo r
 an6 8uthorlw mlt 8galnst the o0unty traasumr, lrrorp~otlvr
 or   approval     or   osn8Ont by th8 OOld88iOIl8r8'       oomt.

            ifhllo other pr0~18105s 0r th8 00a0 authorlu rult
 by t&n oounty  attomoy OA bshalf   of tha oouaty ln ~rttoular
 aawa, a8 rer l  se~11p10kr%lalo 4716, 8.F.S.. (da5uger to pub-
 110 Mads), vo have berc unable to ilad' loltla l    utkorlty
 or dAreet10n  ror th8 brlaging or 01~11 8s ts or th8 aatuw
 here involved. Under authority or Beur     Cows;y vm Datlr,
 lupra, Ldmondwn 1. Cumlagr (TOG Clv. App.), 808 SD 6. c&8,
 Waler v. 8tato (Nx. clv. App,),     X41 8. Fe BJA, and Ohloa~o,
                                                                              586




       f. & G* ay. co* T* 3tate hx.       Clr* Appw
                                                  ), 864 s* C*
         are or the opinion that the oouaty attornoy ir not
t*uged~0 91th
 ‘q,
              the 4uty of lnatltutlag 8uitr of tb oharaotor
 p   mantlon.
             IASlinOc dO  1 .O c
                             Cudngr,   lpra,   it 18 the holUng
)b6b Khere no statute (ilreraounty or dL8trlet attormy8       thr
pmt      to xue in b4bdZ  of a 00unty,  th4  oomdr8iolurr~  oowt
,uno ha8 th4 right to betemlne *hethor a wit rh4U ba
btought*     The oa(18of &OM~Q   to llarrlr, olted by you, au ra,
im &l-n a* 8utbcr$ty for th8 holding of the Oourt 0r ci vi 1
up4al8.

          In x+ler v. State it is plainly seid tkt aounty
attorneys *o&c br&   no suit iOr or In the na1peor thu county
&asr   acthorisbd #o to do by mue ot6tuk or 1)0tlw1ordar of
the obUuX$MiOMM' BOUSt."
              re, therefore, edrlw     you that   in our oplnlon, In


          70 do think you could In a11 proprloty reyremot
the oounty In auoh suitr, upon the authority of the  cmmlr-
d0110rB' 00~2~tOr YOU eOUnty@ LOOboM v. li4mle, &7UFmj
                                (Tax. Cir. OP.), 40 3. ii',
                                    c:i*.App.) 839 3. a. sol,
                                   V. chu,ma~, 114 Tax*
87633, LG.1115.                     that you (Ireuadsr 1
&116;ation to reDre6eut tbo 00    , rlthbugb m;uestea t
       Ei co5a18BomrbT   court      Cl ty mt lonal 8ani v.
      t r;ouaty To% Gif. A&) , as 3. x* 778 at p* WV,, it
     410
1s s&l, *rhefl a no rtatute in t&l8 attta crklng it tha
duty Of     the OOUlltp 4t:OrIMly to   IW~MMDt    th.   WiWlty   iA   6Uit8
ltfeotlw It@ inNreat*.*
          If ths Oo5zi1?riOlieT8~ sourt 6bOu~d &aOa an order
ruthorlzing and direotiag   olrll ruits based  UpOA faotr stated
by ycu, it Wuld bs l MtteI Ol OOntraOt by and b@tKOOA
ad the ooml8rlbner8’ lOwt, to d8hralm         the
y w lbould rroelve ror your renlc*r.     The
oourt Kould bars the lutborlty to employ you or other rounael
t0 your ezoluaion,   rnb t0 pay 6 rbasbrnble few ior euah MFI-
1008. G+ilona %o. O-3599, d-M86 sod Coahrenoe Opinion
Bb. 2673 (Beport bf AttbrImy Gbnrral,   19&M-19m, 00 era) Or
this dspartmct so hold.
                                                                        587


gonorable Rwton    BOX, kwe   6


               ~11 Of the foregoing     10 rertrioted  to olril rulta
for a-don behalf Or your oounty. or ooureo, your duty ir
ols6r to promoute fully In aooordanoe with the protlrlonr
of applioable       8tatUtoB  Oont6iBld   in the kenal  Godo and th#
co40    Of Criadnal JroQ8dur0, In the oror& or any orla.i~l oaes
rrising    out   of   the iaote r816tml by you,

                                            four8 wry    truly




                                       BT
                                             4   Benjamin ~oo6all
                                                         Aamlstant